           Case 3:14-cv-00069-SDD        Document 439       06/17/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



TERREBONNE PARISH BRANCH NAACP,
ET AL.                                                                  CIVIL ACTION


VERSUS                                                                  14-69-SDD-EWD


JOHN BEL EDWARDS, the GOVERNOR
of the STATE OF LOUISIANA,
in his official capacity, and
JEFFREY MARTIN LANDRY, the
ATTORNEY GENERAL for the
STATE OF LOUISIANA,
in his official capacity, ET AL.

                                    RULING & ORDER

       This matter is before the Court on the Motion to Stay Pending Appeal1 and the

Motion for Expedited Hearing2 filed by Defendant, Attorney General Jeff Landry

(“Defendant AG”). The Defendant, Governor John Bel Edwards, (“Governor”) does not

join in this motion. Plaintiffs, Terrebone Parish Branch NAACP, et al. (“Plaintiffs”) filed an

Opposition to this motion.3 Because the Defendant AG essentially asks this Court to

reverse its previous Rulings,4 the motion will be denied.

I.     BACKGROUND

       This is a Voting Rights Act case. Following a lengthy bench trial on liability, the

Court issued a ninety-one page Ruling wherein it held that at-large voting for the 32nd

JDC deprives black voters of the equal opportunity to elect candidates of their choice in


1
  Rec. Doc. No. 436.
2
  Rec. Doc. No. 438.
3
  Rec. Doc. No. 437.
4
  Rec. Doc. Nos. 289 & 364.

Document Number: 60742                                                                      1
            Case 3:14-cv-00069-SDD               Document 439          06/17/20 Page 2 of 5




violation of Section 2 of the Voting Rights Act and in violation of the United States

Constitution.5 The Court had previously bifurcated the issues of liability and remedy.

        Following this Ruling, Defendants moved to stay the case pending an appeal to

the Fifth Circuit.6      The Court denied the Motion to Stay, rejecting the Defendants’

argument that the Court’s Ruling had the “practical effect” of an injunction warranting a

stay under Rule 62(c) of the Federal Rules of Civil Procedure.7 The Court proceeded to

the remedy phase of the matter, and a Special Master was appointed to assist the Court

in reaching an appropriate remedy.8 After allowing lengthy briefing regarding the Special

Master’s proposed remedy, on July 25, 2019, the Court ultimately adopted9 Plan 2 of the

Special Master’s Report and Recommendation10 and entered a Final Judgment and

Injunction on August 15, 2019.11 The Defendant AG immediately appealed.12

        According to the Defendant AG, the United States Court of Appeals for the Fifth

Circuit has already heard oral arguments on Defendant AG’s appeal and is positioned to

rule. However, as the Fifth Circuit has yet to issue a ruling, the Defendant AG now moves

this Court to stay its Final Judgment and Injunction pending appeal.

II.     LEGAL STANDARD

        Rule 62(c) of the Federal Rules of Civil Procedure provides in pertinent part:

        When an appeal is taken from an interlocutory or final judgment granting,
        dissolving, or denying an injunction, the court in its discretion may suspend,
        modify, restore, or grant an injunction during the pendency of the appeal


5
  Id.
6
  Rec. Doc. No. 311.
7
  Rec. Doc. No. 320. (The Court reminded the Parties that the Ruling “strictly dealt with the issue of liability
and did not order any party or other entity … to take any immediate remedial action.”).
8
  Rec. Doc. Nos. 367 & 385.
9
  Rec. Doc. No. 416.
10
   Rec. Doc. No. 396.
11
   Rec. Doc. No. 419.
12
   Rec. Doc. No. 421.

Document Number: 60742                                                                                        2
            Case 3:14-cv-00069-SDD             Document 439         06/17/20 Page 3 of 5




        upon such terms as to bond or otherwise as it considers proper for the
        security of the rights of the adverse party.

Stay of an injunction should first be sought at the district court level.13

        An application under Rule 62(c) is committed to the court's discretion informed by

the balancing of certain factors.14 The considerations on a motion for stay pending appeal

are similar to those evaluated in deciding whether to grant a preliminary injunction.15 The

Fifth Circuit has held that a court must consider four factors in deciding whether to grant

a stay pending appeal: “(1) whether the stay applicant has made a strong showing that

he is likely to succeed on the merits; (2) whether the applicant will be irreparably injured

absent a stay; (3) whether issuance of the stay will substantially injure the other parties

interested in the proceeding; and (4) where the public interest lies.”16 “A stay ‘is not a

matter of right, even if irreparable injury might otherwise result to the appellant.’”17

        The movant bears the burden of proving these four factors.18 “‘[I]t is the movant's

obligation to justify the court's exercise of such an extraordinary remedy.’”19 “[T]he

movant must address each factor, regardless of its relative strength, providing specific

facts and affidavits supporting assertions that these factors exist.”20 Further, although the

decision to grant relief under Rule 62(c) is within the district court's discretion, “the stay

of an equitable order is an extraordinary device which should be granted sparingly.”21


13
   Fed.R.App.P. 8(a).
14
   11 Charles A. Wright, et al., Federal Practice and Procedure § 2904 at 501 (1995).
15
   Schwartz v. Dolan, 159 F.R.D. 380, 383 (N.D.N.Y.1995).
16
   Texas v. U.S., 787 F.3d 733, 747 (5th Cir. 2015).
17
   Id. at 747 (quoting Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 734 F.3d 406,
410 (5th Cir.2013)(quoting Nken v. Holder, 556 U.S. 418, 427 (2009)).
18
   Wildmon v. Berwick Universal Pictures, 983 F.2d 21, 23 (5th Cir.1992).
19
   McGregor Printing Corp. v. Kemp, 811 F.Supp. 10, 12 (D.D.C.1993) (quoting Cuomo v. United States
Nuclear Regulatory Com'n, 772 F.2d 972, 978 (D.C.Cir.1985)), rev'd on other grounds, 20 F.3d 1188
(D.C.Cir.1994); 11 Federal Practice and Procedure, § 2904 at 503–05 (“Because the burden of meeting
this standard is a heavy one, more commonly stay requests will not meet this standard and will be denied.”).
20
   Michigan Coalition v. Griepentrog, 945 F.2d 150, 154 (6th Cir.1991) (citation omitted).
21
   United States v. Louisiana, 815 F.Supp. 947, 948 (E.D. La. 1993).

Document Number: 60742                                                                                    3
           Case 3:14-cv-00069-SDD          Document 439       06/17/20 Page 4 of 5




       The balancing of these four factors is plainly a case-by-case task that does not

submit to any rigid set of rules.22 The factors do not function as “prerequisites” but as

“interrelated considerations that must be balanced together.”23 The weight accorded

each factor is not necessarily the same,24 and no one factor is determinative.25

III.   ANALYSIS

       The Court has considered the Defendant AG’s arguments and applied the four

factors set forth above. The Court finds that the Defendant AG’s requested relief would

gut the substance of the Court’s prior Rulings. Nothing has been presented by the

Defendant AG that causes the Court to conclude that he has a substantial likelihood of

success on the issue of vote dilution, which the Court found was supported by substantial

proof. Further, the Court has already weighed the potential harm to the Parties and found

that the remedy ordered is in the public interest. The Court has not been presented with

any justifiable reason to stay the injunction; to the contrary, the Court finds that it would

be wholly inconsistent for this Court to order the remedy yet grant a stay pending appeal.26




22
   Hilton v. Braunskill, 481 U.S. 770, 777 (1987).
23
   Michigan Coalitio, 945 F.2d at 153.
24
   Standard Havens Products v. Gencor Industries, 897 F.2d 511, 512 (Fed.Cir.1990).
25
   Constructors Ass'n of Western Pennsylvania v. Kreps, 573 F.2d 811, 815 (3rd Cir.1978); Republic
Industries v. Central Pennsylvania Teamsters, 537 F.Supp. 1036, 1036 (E.D.Pa.1982).
26
   See Monumental Task Committee, Inc. v. Foxx, No. 15-cv-6905, 2016 WL 430450 at *2 (E.D. La. Feb.
4, 2016).

Document Number: 60742                                                                           4
              Case 3:14-cv-00069-SDD     Document 439     06/17/20 Page 5 of 5




          Accordingly, the Motion for Expedited Hearing27 is GRANTED; the Motion to Stay

Pending Appeal28 is DENIED.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 17th day of June, 2020.



                                               S
                                           ________________________________
                                           SHELLY D. DICK
                                           CHIEF DISTRICT JUDGE
                                           MIDDLE DISTRICT OF LOUISIANA




27
     Rec. Doc. No. 438.
28
     Rec. Doc. No. 436.

Document Number: 60742                                                                5
